       Case 1-19-44729-nhl        Doc 14   Filed 08/16/19    Entered 08/16/19 17:56:08




RAVERT PLLC
Gary O. Ravert
116 West 23 Street, Fifth Floor
New York, New York 10011
Tel: (646) 961-4770
Fax: (917) 677-5419
Attorneys for Albany Avenue Partners LLC

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                          )
                                          )
 In re:                                   )          Chapter 11
                                          )
                                          )          Case No. 19-44729 (NHL)
 TOMKINS WILLOUGHBY LLC,                  )
                                          )
         Debtor and Debtor in Possession. )
                                          )
                                          )


                 MOTION OF ALBANY AVENUE PARTNERS LLC
       TO SHORTEN TIME WITH RESPECT TO MOTION OF ALBANY AVENUE
                  PARTNERS PURSUANT TO SECTION 362(d)
                      OF THE BANKRUPTCY CODE TO
            ANNUL, OR ALTERNATIVELY TO LIFT, THE AUTOMATIC
          STAY PURSUANT TO SECTION 362 OF THE BANKRUPTCY CODE

TO THE HONORABLE NANCY HERSHEY LORD,
UNITED STATES BANKRUPTCY JUDGE:

               Albany Avenue Partners LLC (“Albany Partners”), by and through its counsel,

hereby moves this court (the “Motion to Shorten Time”), pursuant to Rules 2002, 4001 and

9006(c) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), granting a

hearing on stay relief (the “Stay Relief Motion”).

               For the reasons addressed herein and in the motion to annul the automatic stay

filed by Albany Partners contemporaneously herewith, Albany Partners requests that the Court

schedule a hearing for August 22, 2019, so as to coincide with the Abraham Kappel’s request to



{A230786;2}
         Case 1-19-44729-nhl            Doc 14       Filed 08/16/19        Entered 08/16/19 17:56:08




be heard on his motion to withdraw as counsel and finding the signing of his name a forgery

[Docket No. 11] and coincide with the initial case conference scheduled in this case for that same

date at 11:00 AM, to consider the relief requested in the Stay Relief Motion on shortened notice.

                    In support hereof, Albany Partners relies upon the Declaration of Alan Waintraub,

Esq. in Support of the Motion for Stay Relief, dated August 16, 2019, and exhibits thereto filed

contemporaneously herewith, which sets forth the additional basis for shortened notice relief.

                                             RELIEF REQUESTED

           1.       By this motion, Albany Partners requests that the Court, pursuant to Bankruptcy

Rules 2002, 4001, and 9006(c), shorten the notice period required for relief on the Stay Relief

Motion and for an order granting relief from the automatic stay in connection with the Property

and the state court Foreclosure Action.1

                                                 JURISDICTION

           2.       This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

           3.       The statutory predicates for this Motion to Shorten Time are Bankruptcy Rules

2002, 4001 and 9006.

                                     BASIS FOR RELIEF REQUESTED

           4.       Bankruptcy Rule 9006(c)(1) authorizes the Court, for cause shown, to reduce the

notice period required under Bankruptcy Rules. Albany Partners submits that ample cause exists

to shorten the notice period provided for under the Bankruptcy Rules with respect to the Stay

Relief Motion on the basis that this case was commenced with the perpetration of a forgery and

such act should be sanctioned, should nullify this bankruptcy filing, and should per se preclude

any form of benefit from the automatic stay that the filing precipitated.
1
    Terms used herein but not defined herein shall have the meaning ascribed to them in the Stay Relief Motion.


                                                     -2-
      Case 1-19-44729-nhl        Doc 14     Filed 08/16/19      Entered 08/16/19 17:56:08




       5.      The relevant facts justifying shortened notice are set forth in the Kappel motion to

withdraw and in the Waintraub Declaration. They are as follows: Waintraub’s office attended

the foreclosure auction of the Property on August 1, 2019. The sale occurred at 2:30 PM. As of

the moment the sale began, and through the conclusion of the sale, Waintraub’s office, the state

court appointed referee or the state court was never made aware that the Debtor had commenced

a chapter 11 case literally minutes before the sale took place. Indeed, the petition was not

electronically filed until 2:44 PM and was hand-stamped as received at 2:10 PM. No one

contacted Waintraub or his office by any means to advise of the bankruptcy filing. His office did

not see anyone representing the Debtor and, upon information and belief, nobody was

representing the Debtor at the foreclosure sale. When the court clerk solicited the audience as to

anyone who had notice of a bankruptcy filing or order to show cause with a stay or anything that

might have stopped this foreclosure sale, no one spoke or came forward. When the sale

completed, the winning bidder signed terms and conditions of sale on behalf of the successful

bidder. Still, to that point, no one came forward with any information regarding a bankruptcy

filing. Waintraub was in contact with his office representative at the foreclosure sale, the state

court appointed referee and Albany Partners from the commencement of the foreclosure sale to

its conclusion and no notice was ever provided to any party prior to the foreclosure sale or even

after the foreclosure sale was concluded.

       6.      After the sale Waintraub had an opportunity to review the chapter 11 petition and

noticed that it purported to be signed by Abraham Kappel, Esq, which seemed suspect to him.

He contacted Mr. Kappel and, indeed, Kappel confirmed that his signature on the petition was a

forgery. As noted, Mr. Kappel has moved by order to show cause before this Court for an order

finding he is not and never was counsel of record for the Debtor. [Docket No. 11]. His motion




                                            -3-
      Case 1-19-44729-nhl        Doc 14      Filed 08/16/19     Entered 08/16/19 17:56:08




clearly states that his signature on the petition is a forgery and that he never discussed the

bankruptcy filing with the Debtor. Forgery is a crime under New York State and federal law.

The chapter 11 petition that was filed in this case was filed as part of the crime of bankruptcy

fraud and forgery and, therefore, was a per se bad faith filing. Accordingly, the filing should not

be given any effect and even if it was given effect stay annulment is warranted under the facts.

By this Motion, Albany Partners seeks a hearing on stay relief on shortened notice.

                                              NOTICE

       7.      Pursuant to Bankruptcy Rule 9006(c)(1), the Court may shorten time without

notice. Accordingly, no notice of this Motion to Shorten Time need be given. The Debtor, Mr.

Kappel, and the Office of the United States Trustee have been served with a copy of this Motion

to Shorten Time.

       8.      No previous request for the relief sought herein has been made by Albany

Partners to this or any other Court.

               WHEREFORE, Albany Partners respectfully requests that the Court (i) approve

the request for the shortened notice period requested herein, and (ii) grant Albany Partners such

other and further relief as the Court deems just and proper.

                                                       RAVERT PLLC
Dated: August 16, 2019
       New York, New York
                                                       By: /s/ Gary O. Ravert
                                                          Gary O. Ravert
                                                          116 West 23 Street, Fifth Floor
                                                          New York, New York 10011
                                                          Tel: (646) 961-4770
                                                          Direct Fax: (917) 677-5419
                                                          Email: gravert@ravertpllc.com

                                                       Attorneys for Albany Avenue Partners LLC




                                             -4-
